 

U.S. DISTRICT COURT
UNITED STATES DISTRICT COURTERN DISTRICT-WI
EASTERN DISTRICT OF WISCONSIN
2021 JAN 12 © 2: uo

UNITED STATES OF AMERICA, CLERK OF COURT

moment -GR=012

[18 U.S.C. §§ 922(g)(1) & 924(a)(2)]

Plaintiff,

HENRY Z. EZELL,

Defendant.

 

INDICTMENT

 

THE GRAND JURY CHARGES THAT:

1. On or about September 14, 2020, in the State and Eastern District of

Wisconsin,
HENRY Z. EZELL,

knowing he previously had been convicted of a crime punishable by imprisonment for a
term exceeding one year, knowingly possessed a firearm which, prior to his possession
of it, had been transported in interstate commerce, the possession of which was therefore
in and affecting commerce.

2. The firearm is more fully described as a black Canik TP9SF 9mm, with serial
number 20AT08219.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Case 2:21-cr-00012-LA Filed 01/12/21 Page 1of2 Document 1
 

 

 

 

MATTHEW D. KRUEGER ~~
United States Attorney

Case 2:21-cr-00012-LA Filed 01/12/21 Page 2of2 Document 1
